DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Petition to Withdraw from Issue Under 37 C.F.R. 1.313(c)
Applicant’s petition dated 28 February 2022 to withdraw the application from issue after payment of the issue fee was granted on 28 February 2022.  The petition was received and granted before the date of issue of 01 March 2022.  See MPEP 1308.

Continued Examination Under 37 CFR 1.114
The Request for Continued Examination filed together with the petition is acknowledged.
Applicant’s submission filed on 28 February 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 February 2022 has been considered by the examiner.  A signed copy is included herein.
The listed documents have been fully considered.  The prosecution history and references cited in the 16/755,277 application have been reviewed. 
The present claims remain allowable for the reasons of record.  See the notice of allowance dated 20 October 2022 at pages 3-4.
Conclusion
Claims 1-2, 5-8, 13-15, 17, 19, 21 and 23 (renumbered claims 1-13) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625